Title: To George Washington from Jedediah Huntington, 16 May 1783
From: Huntington, Jedediah
To: Washington, George


                  
                     Sir,
                     West Point 16 May 1783
                  
                  Colonel Swift has been with me to let me know the distressed Situation of himself & Officers from the Uneasiness of the Troops—his Situation is more critical than ours here, as the different Corps are Checks one upon another—but even here, where there is not a good Understanding between the Artillery and Infantry, I am not without great Pain from the Dissatisfaction of the Men—they have made Disturbances—we have punished some severely, and they are more quiet, but not the less dangerous—there are many very artful Men among them capable of almost any Undertaking—they say the definitive Treaty is not expected under many Months.  that their Detention until its Arrival, whether sooner or later, must mean that they are held to carry on another War, in Case Hostilities should rekindle. to render such an Idea totally abortive, I should not be surprised if some ssecret Machination of the Soldiery bursts upon us like a Clap of Thunder and every Disorder & Plunder succeed the Shock—If your Excellency should think proper to order the War men, who wish to be discharged, to give in their names & that Discharges should be granted; at same time desiring as many as possible to continue I suppose many would be content to stay long, & all to a short Period. I am, with the sincerest Regards, your Excellencys most obedt Servant
                  
                     J. Huntington
                  
                  
                     I am further told, the Soldiery, who see every Demonstration of Peace, except in the Army—conclude the Officers have an Interest in keeping them.
                  
                  
               